         Case 5:20-cv-06889-EJD Document 17 Filed 09/03/21 Page 1 of 3




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   ISAIAH Z. WEEDN, Cal. Bar No. 229111
 3 iweedn@sheppardmullin.com
   650 Town Center Drive, 10th Floor
 4 Costa Mesa, California 92626-1993
   Telephone: 714.513.5100
 5 Facsimile: 714.513.5130
 6 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   A Limited Liability Partnership
 7 Including Professional Corporations
   MICHAEL M. LAUTER, Cal. Bar No. 246048
 8 mlauter@sheppardmullin.com
   Four Embarcadero Center, 17th Floor
 9 San Francisco, CA 94111-4109
   Telephone: 415-434-9100
10 Facsimile: 415-434-3947
11 Attorneys for Plaintiff/Respondent
   MUFG Union Bank, N.A.
12
                             UNITED STATES DISTRICT COURT
13
              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
14
   In re:                                   District Case No.: 5:20-cv-06889-EJD
15
   ROBERT BROWER, SR.,                      Bankruptcy Case No.: 15-50801
16
                 Debtor,                    Chapter 11
17
   MUFG UNION BANK, N.A.,                   Adversary No.: 17-05044-MEH
18
                 Plaintiff,
19        v.
                                            STIPULATION TO EXTEND
20 ROBERT BROWER, SR., an individual,       RESPONDENT MUFG UNION BANK,
   PATRICIA BROWER, an individual,          N.A.’S DEADLINE TO FILE
21 COASTAL CYPRESS CORPORATION,             PRINCIPAL/RESPONSE BRIEF
   a California corporation, COASTAL
22 CYPRESS CORPORATION, a Delaware
   corporation, AMERICAN
23 COMMERCIAL PROPERTIES, INC., a
   Nevada corporation, ANTHONY
24 NOBLES, an individual, WILFRED
   “BUTCH” LINDLEY, an individual,
25 RICHARD BABCOCK, an individual,
   PATRICIA BROWER TRUST, and DOES
26 1-50,
27                     Defendants.
28
                                                   -1-             District Case No.: 5:20-cv-06889-EJD
     SMRH:4811-5461-7337.1   STIPULATION TO EXTEND RESPONDENT MUFG UNION BANK, N.A.’S DEADLINE
                                                               TO FILE PRINCIPAL/RESPONSE BRIEF
         Case 5:20-cv-06889-EJD Document 17 Filed 09/03/21 Page 2 of 3




 1                                               RECITALS
 2                     WHEREAS, the initial deadline for Appellant Anthony Nobles (“Appellant”)
 3 to file his principal brief was May 7, 2021;
 4                     WHEREAS, Appellant’s deadline to file his principal brief was extended on
 5 three occasions – twice pursuant to the parties’ stipulation and once pursuant to
 6 Appellant’s ex parte application – for an aggregate total of ninety-two (92) days;
 7                     WHEREAS, pursuant to the Court’s July 6, 2021 order (Dkt. 14) (the
 8 “Order”), Appellant filed his principal brief on August 6, 2021;
 9                     WHEREAS, pursuant to the Order, respondent MUFG Union Bank, N.A.’s
10 (“Respondent”) principal and response brief is currently due on September 6, 2021 and
11 Appellant’s response and reply brief is due on September 20, 2021; and
12                     WHEREAS, Appellant and Respondent have agreed to an extension of time
13 for Respondent to file its principal and reply brief by thirty (30) days such that the new
14 deadline shall be October 6, 2021.
15                     NOW, THEREFORE, Appellant and Respondent hereby stipulate and agree,
16 subject to the concurrence of the Court, as follows:
17                                             STIPULATION
18                     Respondent’s deadline to file its principal and response brief shall be
19 extended from September 6, 2021 to October 6, 2021; and
20                     Appellant’s response and reply brief shall be due on November 5, 2021.
21                     IT IS SO STIPULATED.
22 Dated: September 3, 2021
23                                        FISH IP LAW, LLP
24
25                                        By                   /s/ John Van Loben Sels
26                                                           JOHN VAN LOBEN SELS
                                                     Attorneys for Defendant/Appellant Anthony
27                                                                      Nobles
28
                                                   -2-             District Case No.: 5:20-cv-06889-EJD
     SMRH:4811-5461-7337.1   STIPULATION TO EXTEND RESPONDENT MUFG UNION BANK, N.A.’S DEADLINE
                                                               TO FILE PRINCIPAL/RESPONSE BRIEF
         Case 5:20-cv-06889-EJD Document 17 Filed 09/03/21 Page 3 of 3




 1 Dated: September 3, 2021
 2                                        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 3
 4                                        By                      /s/ Isaiah Z. Weedn
 5                                                               ISAIAH Z. WEEDN
                                                   Attorneys for Plaintiff/Respondent MUFG Union
 6                                                                     Bank, N.A.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -3-             District Case No.: 5:20-cv-06889-EJD
     SMRH:4811-5461-7337.1   STIPULATION TO EXTEND RESPONDENT MUFG UNION BANK, N.A.’S DEADLINE
                                                               TO FILE PRINCIPAL/RESPONSE BRIEF
